       Case 1:19-cv-10268-PAE-SLC Document 14 Filed 08/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
VICENTE E. MESA ECHEVARRIA,

                                Plaintiff,
        against                                     CIVIL ACTION NO.: 19 Civ. 10268 (PAE) (SLC)

STEVE BRANDES, et al.                                     ORDER FOR PROPER SERVICE
                                Defendants.



SARAH L. CAVE, United States Magistrate Judge.

        Plaintiff filed the complaint in this matter on November 5, 2019. (ECF No. 2). Federal

Rule of Civil Procedure 4(m) provides that service must be made within 90 days after the

complaint is filed, and service must be made in accordance with the Rule 4.

        Per the Court’s Order at ECF No. 7, Plaintiff was to effect service on defendants by March

27, 2020. No evidence of service was filed on the docket, and Plaintiff was ordered to file proof

of service by May 1, 2020. On April 30 and May 7, 2020, Plaintiff filed documents indicating that

he served by certified mail the summons and complaint on Defendants Steve Brandes and Laura

Rolo. (ECF Nos. 10–11). Because mailing the summons and complaint by certified mail does not

constitute proper service under Federal or New York rules, the Court ordered Plaintiff to properly

effect service by July 27, 2020. (ECF No. 12).

        On July 27, 2020, Plaintiff submitted a letter stating that on July 16, 2020 he served

defendants by hand delivering the Summons and Complaint to the front desk of the Department

of Urology at New York Presbyterian Hospital. (ECF No. 13). However, this also does not

constitute proper service because service cannot be made by a party to the action. See Fed. R.

Civ. P. 4(c)(2); N.Y. C.P.L.R. §2103 (a).
         Case 1:19-cv-10268-PAE-SLC Document 14 Filed 08/04/20 Page 2 of 3




         Accordingly, by September 4, 2020 Plaintiff must properly serve Defendants or risk having

this suit dismissed. This will be the last extension of time to serve the Summons and Complaint

on Defendants.

         The Court notes that there is a legal clinic in the Southern District of New York to assist

parties in civil cases who do not have lawyers. The Clinic is run by a private organization called

the New York Legal Assistance Group; it is not part of or run by the Court and it cannot accept

filings on behalf of the Court. The Clinic is located at the Thurgood Marshall United States

Courthouse, 40 Centre Street, Room LL22, New York, New York 10007, which is just inside the

Pearl Street entrance to the Courthouse. As a public health precaution, the New York Legal

Assistance Group’s Legal Clinic for Pro Se Litigants has temporarily suspended all in-person

client meetings. Limited scope legal assistance will continue to be provided, but only by

appointment and only over the phone. If you need the assistance of the clinic, please call 212-

659-6190 and leave a message, including your telephone number, and someone will get back

to you as soon as possible.

         The Clerk of Court is respectfully directed to mail a copy of this Order to the Plaintiff at

the below address.




Dated:          New York, New York
                August 4, 2020

                                                      SO ORDERED

                                                  2
      Case 1:19-cv-10268-PAE-SLC Document 14 Filed 08/04/20 Page 3 of 3




                                             _________________________
                                             SARAH L. CAVE
                                             United States Magistrate Judge




Mail To:    Vicente E. Mesa Echevarria
            469 W. 163rd St., Apt. 5E
            New York, NY 10032




                                         3
